 Case 2:19-cv-00384-JRG Document 12 Filed 04/23/20 Page 1 of 8 PageID #: 74



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION

                                     §
LONGHORN HD LLC.,                    §
                                     §   Case No. 2:19-cv-00384-JRG
                    Plaintiff,       §
                                     §   JURY TRIAL DEMANDED
        v.                           §
                                     §
CHECK POINT SOFTWARE
                                     §
TECHNOLOGIES, LTD.,
                                     §
                    Defendant.       §
                                     §


        LONGHORN HD LLC’S SUR-REPLY IN FURTHER OPPOSITION
     TO DEFENDANT CHECK POINT SOFTWARE TECHNOLOGIES LTD.’S
                    MOTION TO DISMISS (DKT. 8)
     Case 2:19-cv-00384-JRG Document 12 Filed 04/23/20 Page 2 of 8 PageID #: 75



         Plaintiff Longhorn HD LLC. (“LHD” or “Plaintiff”) respectfully submits this Sur-Reply

In Further Opposition to Defendant Check Point Software Technologies, Ltd.’s (“Check Point”

or “Defendant”) Motion to Dismiss (Dkt. 8).

I.       INTRODUCTION

         Check Point again asks the Court to overturn long-standing precedent in this District to

find that the filing of a complaint cannot constitute knowledge for purpose of infringement. This

Court has previously held that “there is no pre-suit knowledge requirement to establish induced

infringement” and that such a requirement would lead to “absurd results.” See Opticurrent, LLC

v. Power Integrations, Inc., No. 2:16-CV-325-JRG, 2016 WL 9275395, at *2 (E.D. Tex. Oct. 19,

2016); Tierra Intelectual Borinquen, Inc. v. ASUS Comp. Int'l, Inc., No. 2:13-cv-44, 2014 WL

1233040, at *2 (E.D. Tex. March 24, 2014) (“If pre-suit knowledge were required, companies

would have carte blanche to induce infringement purposefully provided that they were unaware

of the patent prior to suit.”). Regardless, LHD has alleged that Check Point has had knowledge

of the patents prior to the filing of the lawsuits, a contention that Check Point does not deny,

rendering this issue moot. In the face of contrary legal precedent, Check Point’s Reply does not

provide any reasoning that could mitigate these absurd results. Instead, Check Point chooses to

obfuscate the law by mixing and matching cases that were analyzed under a different pleading

standard than the one set forth for inducement.

         Check Point admits that LHD has sufficiently pled direct infringement, but fails to

acknowledge the LHD’s pleadings regarding affirmative conduct and the specific intent to

infringe regarding inducement. Dkt. 10 at n.1. LHD has clearly stated that Check Point sells to

customer’s in the United States, constituting an act of direct infringement. LHD has clearly

stated that Check Point induces its customers to infringe through its affirmative conduct and

intent, as evidenced by at least their website, which contains technical information regarding the
  Case 2:19-cv-00384-JRG Document 12 Filed 04/23/20 Page 3 of 8 PageID #: 76



operation of the accused devices, and further links to operation manuals. These allegations were

made in LHD’s complaint, and were corroborated by links to Checkpoint’s website for each

Count in the complaint. As set forth in LHD’s responsive brief and below, LHD has alleged

sufficient facts to support claims of inducement under this Court’s precedent See, e.g.,

Ultravision Technologies, LLC v. GoVision, LLC, No. 2:18-cv-00100-JRG-RSP, 2020 WL

896767 (E.D. Tex. Jan. 20, 2020), report and recommendation adopted, 2020 WL 887754 (E.D.

Tex. Feb. 24, 2020).

       Additionally, Check Point makes passing reference to Rule 11––a serious allegation that

is without merit. As set forth in its Responsive brief, LHD’s Complaint was filed in compliance

with Rule 11(b). However, Check Point itself may have violated Rule 11(c) as it has not

complied with the safe harbor provisions therein. If Check Point is indeed invoking Rule 11 in

its motion to dismiss, it had the obligation to follow the protocol set forth therein. At no point

prior to filing its motion did Check Point indicate to LHD that it believed there were any defects

with LHD’s complaint. Furthermore, at no point prior to filing its motion did Check Point offer

LHD the opportunity to amend or correct any pleading.

       For the foregoing reasons, Check Point’s Motion should be denied.

II.    LHD HAS PLEADED REQUISITE KNOWLEDGE AND WILLFUL BLINDNESS

       Regarding post-filing knowledge, Check Point does not appear to dispute that it has post-

filing knowledge of the patents, but merely restates that the law in this District should be

overturned. As stated above and in LHD’s Response, Check Point’s interpretation of the law

would result in absurd results and should be rejected.

       Regarding pre-suit knowledge, Check Point is incorrect that LHD has not pleaded such

knowledge. The Complaint alleges that Check Point has knowledge and has induced

infringement. The Complaint does not cabin Check Point’s knowledge to post-filing knowledge.


                                                  2
  Case 2:19-cv-00384-JRG Document 12 Filed 04/23/20 Page 4 of 8 PageID #: 77



        Additionally, LHD has pleaded willful blindness. To the extent that the Court were to

determine that these contentions regarding pre-suit knowledge would require additional facts to

be recited in the Complaint, LHD respectfully requests leave to amend to add additional facts.

Such facts include, for example, that LHD sued Check Point’s competitor, Fortinet Inc., for

infringing the same patents by providing competing technologies nearly a year prior to filing the

Complaint.1 Check Point likely received information from industry publications that track

patent litigations in this market, such as information from Docket Navigator or Law360.2

Accordingly, Check Point either had actual knowledge of the Patents or was willfully blind to

their existence.



III.    LHD HAS ALLEGED AFFIRMATIVE CONDUCT AND SPECIFIC INTENT

        Check Point incorrectly characterizes both the facts and the law with regard to the

affirmative conduct and specific intent prongs of indirect infringement. First, Check Point is

incorrect that LHD has conceded Check Point’s encouragement of infringement––LHD does not

make any such concession. As set forth in its Response, LHD has alleged facts related to user

manuals and technical documentation on Check Point’s website that evidence Check Point’s

encouragement of its customers’ infringement. Check Point further misrepresents the pleadings

by stating “[n]owhere in Count III does the Complaint reference ‘download links’ or ‘technical

support materials.’” Dkt. 10 at 9. The Complaint does not merely refer to download links, but

includes the actual download link to Check Point’s “supportcenter” in footnote 6 to paragraph

40:

1 See, e.g., Longhorn HD LLC v. Fortinet, Inc. 2:19-cv-00124 (E.D.TX.) at Dkt. 1, filed on April 19, 2019.; See e.g.,
    Check Point’s website available at
    https://supportcenter.checkpoint.com/supportcenter/portal?eventSubmit_doGoviewsolutiondetails=&solutionid
    =sk115416 referring to Fortinet as a competitor.
2 See, e.g., https://www.law360.com/cases/5cb63b20d34bc21dbd12a020


                                                         3
 Case 2:19-cv-00384-JRG Document 12 Filed 04/23/20 Page 5 of 8 PageID #: 78



       https://supportcenter.checkpoint.com/supportcenter/portal?eventSubmit_doGoviewsolu

       tiondetails=&solutionid=sk101313

       Dkt. 1 at n. 6 (emphasis added). This link leads to a Check Point webpage titled

“Endpoint Security Client & Remote Access VPN Clients E80.51” which is discussed in

paragraph 40 of Count III. Check Point does not dispute that it makes these support center pages

available to its customers or that it does not encourage use of the information and software

provided therein.

       Second, Check Point is incorrect regarding the law. Check Point states that it “was not

capable of ‘continuing’ any action (selling products or otherwise) at the time the Complaint was

filed when it only learned, at that moment, that it was allegedly inducing infringement.” Dkt. 10

at 6. However, this argument has no basis in the case law because there is no prohibition against

satisfying the affirmative conduct aspect of indirect infringement with continuing conduct.

Check Point cites only to Tierra––a case involving OfficeMax, a classic neutral reseller. Tierra

Intelectual Borinquen, Inc. v. ASUS Computer Int'l, Inc., No. 2:13-CV-38-JRG, 2014 WL

894805, at *6 (E.D. Tex. Mar. 4, 2014). However, the holding of this case is specific to classic

neutral sellers. Id. Check Point is not a classic neutral reseller. As depicted in the footnotes to

the Complaint, Check Point sells products and provides technical support and instructions to its

users regarding how to use those products. Check Point continues to instruct its customers to use

Check Point products in an infringing matter and thus has continued to induce infringement.

        Finally, the remainder of Check Point’s case law citations is inapposite. For example,

Check Point cites again to Core Wireless and characterizes Plaintiff’s criticism of the case as

“irrelevant” because “[w]hile the direct infringement allegations there were evaluated under the

prior Form 18 standard, the indirect infringement allegations were properly considered under




                                                 4
 Case 2:19-cv-00384-JRG Document 12 Filed 04/23/20 Page 6 of 8 PageID #: 79



Twombly and Iqbal.” Dkt. 10 at 7. However, this was exactly LHD’s point. The indirect

infringement allegations in Core Wireless were dependent on direct infringement allegations

plead under Form 18 and failed as a result. See, Core Wireless Licensing S.A.R.L. v. Apple Inc.,

No. 6:14-CV-752-JRG-JDL, 2015 WL 4910427, at *4 (E.D. Tex. Aug. 14, 2015) (finding that

the plaintiff failed, among other things, “to allege any facts identifying, even at a basic level,

which functionalities of the accused products are at issue”). Here, the underlying acts of direct

infringement were plead by LHD and Check Point concedes that they are sufficient under

Twombly and Iqbal. Accordingly, when read in view of the complaint as a whole, LHD’s

indirect infringement allegations meet the pleading standard and should not be dismissed.

IV.    CONCLUSON

       For the foregoing reasons, LHD respectfully requests that the Court deny Check Point’s

motion to dismiss, or in the alternative that the Court grant leave for LHD to submit an amended

complaint.

Dated: April 23, 2020                                  Respectfully submitted,

                                                        /s/ Vincent J. Rubino, III
                                                       Alfred R. Fabricant
                                                       NY Bar No. 2219392
                                                       Email: afabricant@brownrudnick.com
                                                       Peter Lambrianakos
                                                       NY Bar No. 2894392
                                                       Email: plambriankos@brownrudnick.com
                                                       Vincent J. Rubino, III
                                                       NY Bar No. 4557435
                                                       Email: vrubino@brownrudnick.com
                                                       John A. Rubino
                                                       NY Bar No. 5020797
                                                       Email: jrubino@brownrudnick.com
                                                       BROWN RUDNICK LLP
                                                       7 Times Square
                                                       New York, NY 10036
                                                       Telephone: (212) 209-4800
                                                       Facsimile: (212) 209-4801



                                                  5
Case 2:19-cv-00384-JRG Document 12 Filed 04/23/20 Page 7 of 8 PageID #: 80



                                        Justin Kurt Truelove
                                        Texas Bar No. 24013653
                                        Email: kurt@truelovelawfirm.com
                                        TRUELOVELAWFIRM, PLLC
                                        100 West Houston
                                        Marshall, Texas 75670
                                        Telephone: (903) 938-8321
                                        Facsimile: (903) 215-8510

                                        ATTORNEYS FOR PLAINTIFF
                                        LONGHORN HD LLC




                                    6
 Case 2:19-cv-00384-JRG Document 12 Filed 04/23/20 Page 8 of 8 PageID #: 81



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on April 23, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                             /s/ Vincent J. Rubino, III
                                                Vincent J. Rubino, III
